Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is a response to Applicant’s Amendment and Remarks filed June 2, 2022.
Claims 5 and 64 have been amended.  New claim 66 is acknowledged.
Claims 5, 50-55, 57, 59, 60 and 62-66 are pending in the present application.
Accordingly, claims 5, 50-55, 57, 59, 60 and 62-66 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 101
In the previous Office Action mailed December 15, 2021, claims 5, 50-55, 57, 59, 60 and 62-65 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed December 15, 2021.  NOTE:  New claim 66 is drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claim 66.


Response to Arguments
In response to this rejection, Applicants argue that claims 5 and 64 have been amended to add active steps which add significantly more than the rejected claims. Applicants submit that claim 5 has also been amended to now include the steps of determining the risk of an individual developing a disorder as well as treating the individual.  Applicants assert that in the present case, the functional language "determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment" and then "treating the individual" is not merely descriptive but adds a patentably distinct claim limitation in addition to the claimed methodology by implementing a customized treatment to the patient. 
Applicant further suggests that the claim does not fall into a judicial exception since the recited elements are not merely abstract, and do not fall into any of the enumerated subgroupings of mathematical concepts; certain methods of organizing human activity; or mental processes.  Applicants submit that the steps of determining an ideal treatment and implementing such a treatment cannot be accomplished by human mental processes, such as observation, evaluation, judgment, opinion, and the like.
Applicants argue that the ability of the present disclosure to diagnose a disease, determine a likely response to the disease treatment, and implement a treatment is a practical application of the alleged judicial exception and therefore Applicant believes that the present disclosure is eligible subject matter.
Applicant’s arguments have been fully considered by the Examiner, but are not found persuasive.  The issue is that the claims as now amended are still drawn to multiple judicial exceptions and are therefore not patent eligible.  The Examiner acknowledges that the claims have been amended to now recite treating the individual, however, the treatment is not particular in that it is not specifically identified.  The claims require specific treatment steps to be considered patent eligible.  The treatment must be “particular” and not general or generic.  See MPEP § 2106.04(d)(2) for further explanation.
Further, the treatment limitation must impose meaningful limits on the judicial exception, thus integrating the judicial exception into a practical application.  In other words, the claim(s) must affirmatively recite an action that effects the treatment or prophylaxis, such as by administering a drug to a patient, such as an immunization step that reduces the risk of chronic immune-mediated diseases, for example.  Again, see MPEP § 2106.04(d)(2) for explanation.  Such is not the case here with the recitations:
Using the ratio of the ncRNA biomarker pair to determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment; and treating the individual (claim 5);

Characterizing whether the individual has a good prognosis for a treatment; and implementing the treatment on the individual (claim 64);

Using the ratio of the ncRNA biomarker pair to determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment; and treating the individual with the particular treatment with the highest likelihood that the individual will respond to the particular treatment (new claim 66).


Further regarding new claim 66, the claim is directed to a judicial exception without significantly more.  Claim 66 is generally directed to collecting data on the health status of an individual by isolating exosomal vesicles from a bodily fluid sample and measuring ncRNA biomarker pairs in the sample.  
The preamble of the claim, a method for collecting data on the health status of an individual using an ncRNA biomarker pair is in of itself directed to an abstract idea and purely mental steps of collecting data or data gathering which can be done by a generic computer which is a judicial exception and is not directed to statutory subject matter.
The step of isolating exosomal vesicles from a bodily fluid is well-known and routine as evidenced by Lin-Li et al. (Int. J. Biol. Sci., 2013 Vol. 9:1021-1031) (of record).  Additionally, the step of measuring (quantifying) ncRNA biomarker pairs in a sample is routine and conventional as evidenced by Li et al. (BMC Genomics, 2012 Vol. 13: pages 1-10) (of record).  
Applicant has recognized the natural phenomenon that is an association between ncRNA biomarker pair expression in a sample from a healthy patient versus a subject that has a disease or disorder, and then uses previously known techniques for detecting the levels of the ncRNA biomarker pair in the sample.  Applicant has also set forth an inventive concept that is drawn to an abstract process that only manipulates data and, therefore, is not patentable.   
None of the judicial exceptions of the present claim are practically applied since the claims do not have an additional element that follows the analysis of the data that is first obtained.  The judicial exceptions set forth in the claim require steps recited at high level of generality and amounts to mere data gathering.  
Furthermore, no additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception(s).  While it is noted that the claim recites, “using the ratio of the ncRNA biomarker pair to determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment; and treating the individual with the particular treatment with the highest likelihood that the individual will respond to the particular treatment”, however, the treatment is not particular in that it is not specifically identified.  The claim requires a specific treatment step to be considered patent eligible.  The treatment must be “particular” and not general or generic.  See MPEP § 2106.04(d)(2) for discussion and explanation. 
Further, the treatment limitation must impose meaningful limits on the judicial exception, thus integrating the judicial exception into a practical application.  In other words, the claim(s) must affirmatively recite an action that effects the treatment or prophylaxis, such as by administering a drug to a patient, such as an immunization step that reduces the risk of chronic immune-mediated diseases, for example.  Such is not the case here.
When viewed as an ordered combination, the claim is directed to a judicial exception which is not patent-eligible.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. 
Accordingly, it is maintained that the instant pending claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
In the previous Office Action mailed December 15, 2021, claims 5, 50-55, 57, 59, 60 and 62-65 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed December 15, 2021.  NOTE:  New claim 66 is drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claim 66.


Response to Arguments
In the reply filed June 2, 2022, Applicant did not respond to this rejection and therefore, it is maintained against claims 5, 50-55, 57, 59, 60 and 62-65. 
Regarding new claim 66, the claim is drawn to a method for collecting data on the health status of an individual utilizing a small non-protein-coding RNA (ncRNA) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles, and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein said two different varieties of an ncRNA are differentially sorted into exosomes and said sorting is altered based on the health status of an individual; Attorney Docket No. 2805.001 Application Serial No.: 15/308,328Page 5 of 10wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5' or 3' end and/or extended at the 5' or 3' end; and ncRNA with a 3' non-templated nucleotide addition, optionally trimmed at the 5' or 3' end or extended at the 5'or 3'end; using the ratio of the ncRNA biomarker pair to determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment; and treating the individual with the particular treatment with the highest likelihood that the individual will respond to the particular treatment; and wherein when said ncRNA is not an miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3' non-templated nucleotide addition and the second variety is the ncRNA with a 3' non-templated nucleotide addition.
The issue is that the Specification appears to support that the ratio is altered between the first and second bodily fluid sample, but does not appear to support that sorting is altered based on the health status of an individual.  In fact, throughout the Specification it is recited, “the ratio is altered between the first and second bodily fluid sample”.  Therefore, the phrase, “sorting is altered based on the health status of an individual” appears to be new matter.  
If Applicants believe the Specification supports “sorting is altered based on the health status of an individual” the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as now filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action.


******
In the previous Office Action mailed December 15, 2021, claims 5, 50-55, 57, 59, 60 and 62-65 were rejected because the specification, while being enabling for a method for collecting data on the health status of an individual utilizing a small non-protein-coding RNA (ncRNA) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles, and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein said two different varieties of an ncRNA are differentially sorted into exosomes and said sorting is altered based on the health status of an individual; wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5’ or 3’ end and/or extended at the 5’ or 3’ end; and ncRNA with a 3’ non-templated nucleotide addition, optionally trimmed at the 5’ or 3’ end or extended at the 5’or 3’end, and wherein said ncRNA is miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3’ non-templated nucleotide addition and the second variety is the ncRNA with a 3’ non-templated nucleotide addition or a method for classifying the health status of an individual utilizing a small non-protein-coding RNA (“ncRNA”) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5’ or 3’ end and/or extended at the 5’ or 3’ end; and ncRNA with a 3’ non-templated nucleotide addition, optionally trimmed at the 5’ or 3’ end or extended at the 5’or 3’end; and wherein said ncRNA is miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3’ non-templated nucleotide addition and the second variety is the ncRNA with a 3’ non-templated nucleotide addition, and comparing the ratio to the ratio of the biomarker pair in a bodily fluid from a reference sample, wherein the presence or absence in a difference in the ratio between the individual and the reference sample classifies the health status of the individual, wherein the two different varieties of an ncRNA are differentially sorted into exosomes and the sorting is altered based on the health status of an individual, does not reasonably provide enablement for the claims as broadly recited.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed December 15, 2021.  NOTE:  New claim 66 is drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claim 66.


Response to Arguments
In the reply filed June 2, 2022, Applicant did not respond to this rejection and therefore, it is maintained against claims 5, 50-55, 57, 59, 60 and 62-65. 
Regarding new claim 66, while being enabling for a method for collecting data on the health status of an individual utilizing a small non-protein-coding RNA (ncRNA) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles, and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein said two different varieties of an ncRNA are differentially sorted into exosomes and said sorting is altered based on the health status of an individual; Attorney Docket No. 2805.001 Application Serial No.: 15/308,328Page 5 of 10wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5' or 3' end and/or extended at the 5' or 3' end; and ncRNA with a 3' non-templated nucleotide addition, optionally trimmed at the 5' or 3' end or extended at the 5'or 3'end; using the ratio of the ncRNA biomarker pair to determine the risk that the individual will develop a particular disorder or to determine the likelihood that the individual will respond to a particular treatment; and treating the individual with the particular treatment with the highest likelihood that the individual will respond to the particular treatment; and wherein when said ncRNA is an miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3' non-templated nucleotide addition and the second variety is the ncRNA with a 3' non-templated nucleotide addition, does not reasonably provide enablement for the claim as broadly recited.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The present Specification teaches that cellular and exosomal small RNA fractions contained products from diverse classes of ncRNAs. For example, the Specification discloses that several ncRNA classes are enriched in cells, while others are over-represented in exosomes.  See Figure 1C. The Specification goes on to teach that in transformed B cell types, the class of miRNAs represents around 50% of the small RNA pool, however, in exosomes, this percentage was only 20% indicating that miRNAs are retained in cells. The Specification notes that RNA elements derived from the other ncRNA classes (i.e., tRNAs, piRNAs, rRNAs, Y RNAs, and vault RNAs) were generally enriched in the exosomes, even though the class distribution was distinct between cell types.  See FIG. 1B.  NOTE:  Figure 1C discloses no exosomal fraction for vault RNA in any cell type tested and no enrichment of exosomes for snoRNA in LCL or DLBCL cells and barely detectable levels in BL cells.  
The Specification teaches that miRNAs are differentially sorted into exosomes versus cells and ratios are altered based on the health status of an individual.  For example, see Tables 4, 10 and 11C.  The Specification also teaches that tRNAs are differentially sorted into exosomes versus cells and ratios are altered based on the health status of an individual.  See Table 2.  However, it should be noted that the ratio in Table 2 is based on modified fragments/total fragments and is not specific for any specific ncRNA variety/variant.
The art teaches that miRNAs are differentially sorted into exosomes versus cells and ratios are altered based on the health status of an individual.  See Koppers-Lalic et al. (Oncotarget, 2016 Vol. 7: pages 1-13) (of record).  
The experimental evidence provided herein and in the art is only for miRNAs.  
The claim is broad to recite the measurement of ncRNAs associated with exosomal vesicles, however, as the Specification teaches, the enrichment in exosomes versus cellular ncRNA is unpredictable.  This unpredictability is also evidenced by van Balkom et al. (Journal of Extracellular Vesicles, 2015 Vol. 4: pages 1-14) (of record) who teach whereas miRNA, snRNA, scaRNA, other ncRNA and snoRNA are relatively enriched in the cells rather than the exosomes, yRNA, lncRNA, vault RNAs, mitochondrial RNAs (mtRNA) and mRNA fragments represented a higher percentage in exosomes than in cells.  Unpredictability is also evidenced by Koppers-Lalic et al. (Cell Reports, 2014 Vol. 8:1649-1658) (of record) who teach that 3’-end adenylated miRNAs are relatively enriched in cells, whereas 3’-end uridylated isoforms appear overrepresented in exosomes in parental cells (B cells).  A validation study using urine samples confirmed the findings.  The Specification and the art only provides experimental evidence for the claims as now presented for miRNAs.  One skilled in the art would not be able to expect that all ncRNAs would behave like miRNAs, particularly in view of the fact that ncRNA distribution is very distinct and dependent upon a particular cell type.   
The breadth of the claim is excessive with regard to using other ncRNAs as recited in the claims. The instant Specification and the art only provide guidance for miRNAs.  There is no guidance or working examples for other non-coding RNAs.  
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635